FROM CASWELL.
The defendant claimed under a sheriff's deed dated 9 May, 1822, which was founded on a judgment obtained against Sims at July Term, 1821, of Caswell County Court, from which term a fi. fa. issued, was levied upon the lot, and had been followed by regular issues of venditionis until the sale.
The defendant then proved by the deputy clerk of the County Court that he and the clerk were both in Court when the deed to John Smith was brought in by Farley, one of the attesting witnesses, for probate; that after the probate was taken the principal clerk        (41) asked Farley for the fees of the clerk and register, to which he replied that no money had been sent by him for that purpose, and that he should not pay them; that thereupon the clerk refused to keep the deed, and offered it to Farley, who declined having anything to do with it; that witness — the deputy — took the deed, with many others which had been proved at the same term, and wrote on it the usual certificate of probate, and inserted in the minutes of the Court the probate and the order of registration; that a few days after July Term, 1821, the clerk examined the deeds which had been proved at that term, for the purpose of seeing if the certificates were properly made and of handing them to the register; that when he found the deed in question among them be became angry with the witness for certifying the probate, and ordered him not to give it to the register, as the fees had not been paid; and that accordingly the deed was kept until 10 April, 1822, when the witness saw Smith, the vendee, and informed him of the facts above mentioned — upon which he paid the fees, and the deed was handed to the register and immediately registered.
The lessors of the plaintiff then produced and read in evidence, from the minutes of the County Court of July Term, 1821, the entry of the probate of the deed, and the order for the registration thereof. The counsel for the defendant moved the Judge to instruct the jury that the lessors of the plaintiff could not recover, because the deed of trust to Smith, being dated on 26 March, 1821, was not registered within twelve months of its date, and that consequently the lien created by the judgment obtained at July Term, 1821, and the execution thereon, was in law preferable to it. This motion was opposed by the opposite counsel, who contended that the deed in question, being executed before the first day of May, 1821, was not within the act of 1820 (Rev., ch. 1037). That the deed was not a mortgage, within the meaning      (42) *Page 30 
of the act of 1715 (Rev., ch. 7), because it had no proviso for redemption, but was an absolute conveyance in fee simple, with a power of sale, and because there was no debt due to the lessors of the plaintiff, or to Smith, but only a right in Smith, upon a contingency, to sell and raise certain money to indemnify the former, in case they should be compelled to pay anything for Sims; that mortgages and deeds of trust, being distinguished from each other by the act of 1820, and other statutes, the deed to Smith was a conveyance of land, other than a mortgage, within the meaning of the act of 1715, and the act of 1821 (Tayl. Rev., ch. 1087), entitled "An act to extend the time of registration of grants, mesne conveyances, powers of attorney, bills of sale, and deeds of gift." That the order of the County Court was conclusive that the fees on the deed were paid, and was imperative on the clerk and register to have the same registered, without anything else to be done by the vendee therein; and that if the act of registration was not performed until April, 1822, it did not affect the operation of the deed so as to injure the rights of those claiming under it. And further, that if the registration was to be taken against the lessors of the plaintiff, to have been made in April, 1822, only, yet that it was good and sufficient under the acts of 1715 and 1821, inasmuch as it was within two years from the passage of the latter; and that the lien under the execution was not preferable, because, by the act of 1715, twelve months from the date of the deed was allowed for its registration, and there was no interval between the expiration of the first twelve months after its date and the operation of the act of 1821 during which the judgment and execution under which the defendant claimed could create a lien on the land in dispute, because the act of 1821 was in force before the expiration of twelve months from the date of the deed.
His Honor, being of this opinion, refused to give the instructions (43)  asked for by the counsel of the defendant, but gave those prayed for by the counsel for the lessors of the plaintiff, which were excepted to; and the jury having returned a verdict for the plaintiff, the defendant appealed.
The deed, as regards its registration within six months from its date, is not affected by the act of 1820, because it was executed before 1 June, 1821; but it is affected by that act so far as deeds of trust are by it excepted from the general registry act, and placed, in respect to the rights of creditors and purchasers, upon the *Page 31 
footing of mortgages as to the time of their registration. It is, therefore, together with all other deeds of trust and mortgages, not within the operation of the acts giving further time for the registration of deeds. Every principle which can apply to except a deed executed after 1 June, 1821, from the operation of those acts, applies with equal force to deeds of trust executed before that time, and not registered. The policy which induced the legislature to except deeds executed before 1 June, 1821, from the operation of the act of 1820, as to the time within which they should be registered, does not apply to give them the benefit of the acts allowing further time for the registration of deeds. The act of 1820 places deeds of trust and mortgages, as regards the time in which they should be registered, as to creditors and purchasers, into a distinct class; and although, for peculiar reasons, deeds executed before 1 June, 1821, were excepted out of the operation of the act, yet the exception does not affect their classification, and they shall, not by construction, be embraced by the general words of the acts        (45) giving further time, because the mischief as to them is in all respects similar to that of those executed after 1 June, 1821.
I am inclined also to think that the fair construction of the act of 1820 is that all deeds of trust executed before 1 June, 1821, shall be registered within six months after that time. The time was given for the purpose of diffusing a knowledge of the law. It could not be given for any other reason, and none can be assigned why a deed executed on 31 May should have twelve months thereafter allowed for its registration, and a deed executed on the next day, 1 June, in all respects similar except in its date, should only have six months. I would not take this liberty with the words of the act, could any possible motive be assigned for postponing its operation, but that its enactment might be known before they became a law. I express this opinion with great diffidence. But as there is another point in the case which I think is decisive for the plaintiff, any error into which I may have fallen in the two preceding points cannot be prejudicial to him, and may be reconsidered in other cases. The point alluded to is as follows: It appears that at July session of Caswell Court, next after the date of the deed, it was duly proved and ordered to be registered. The vendee then had done all that by law he was required to do. It then became the duty of the clerk to deliver the deed within ten days to the register, and it was his duty to register it. As to the vendee I must consider the ceremony as complete, for he had done all that the law required of him. And if not done, he who has been merely a passive stranger, and who has received an injury by the nonperformance, must have recourse to that officer who has been to blame in the omission, not to him who has *Page 32 
been active and followed the path pointed out by law, and has done all that was required. Such has been the language of our Courts on several occasions, where the party had done what the law (46)  required, and the officer who was then to act had omitted to perform his duty. I do not think that it is even a balancing point, when the question is which of two persons is to suffer — a stranger who has been passive, and one who has been active and done what was required of him. If in this case the defendant has sustained any injury from the want of actual registration, let him seek redress from the defaulting officer. It will be perceived that I have disregarded the parol evidence that the fees due on the probate of the deed had not been paid, and that the clerk offered to return it to the person who handed it in, and apprised him that it would not be registered unless the fees were paid. The record is at variance with this; it states that the deed was duly proved and ordered to be registered. No parol evidence should be heard to contradict it. It would place all that we hold dear in jeopardy, when the records of our Courts can be thus contradicted. If a clerk, upon a deed's being handed in and proved, makes an entry on his docket to that effect, and even endorses the entry on the deed, under a belief that the fees would be immediately paid, and should find himself mistaken, upon his mentioning this to the Court, the entry would be impugned by their order. By this means the clerk would be protected from impositions. Having failed to do this, but having permitted the entry to remain on the record, and even endorsed on the deed, no matter what words passed, they must, in opposition to the record, be considered as mere idle talk. In fact the evidence should not have been received, and when heard entirely disregarded.
PER CURIAM.                 No Error.
Doubted: Moore v. Collins, 14 N.C. 140, 143.
Cited: Moore v. Collins, 15 N.C. 391, 393, 394. *Page 33 
(47)